 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 1 of 14 PageID #: 3339
                                                                            1


1    UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
2    ------------------------------x
                                               16-CR-614(DLI)
3    UNITED STATES OF AMERICA,
                                               United States Courthouse
4                                              Brooklyn, New York

5                -against-                     October 03, 2018
                                               10:00 a.m.
6    DAN ZHONG,

7                Defendant.

8    ------------------------------x

9           TRANSCRIPT OF CRIMINAL CAUSE FOR STATUS CONFERENCE
                  BEFORE THE HONORABLE DORA L. IRIZARRY
10                  UNITED STATES CHIEF DISTRICT JUDGE

11   APPEARANCES

12   For the Government:          UNITED STATES ATTORNEY'S OFFICE
                                  Eastern District of New York
13                                271 Cadman Plaza East
                                  Brooklyn, New York 11201
14                                BY: ALEXANDER SOLOMON, ESQ.
                                       DOUGLAS PRAVDA, ESQ.
15                                     NICHOLAS MOSCOW, ESQ.
                                       ELIZABETH MACCHIAVERNA, ESQ.
16                                Assistant United States Attorneys

17   For the Defendant:           PROSKAUER ROSE LLP
                                  Eleven Times Square
18                                New York, New York 10036
                                  BY: ROBERT CLEARY, ESQ.
19                                     DIETRICH SNELL, ESQ.
                                       BRITTANY BENAVIDEZ, ESQ.
20

21   Court Reporter:              Rivka Teich, CSR, RPR, RMR
                                  Phone: 718-613-2268
22                                Email: RivkaTeich@gmail.com

23   Proceedings recorded by mechanical stenography.           Transcript
     produced by computer-aided transcription.
24

25

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 2 of 14 PageID #: 3340
                                                                            2
                             STATUS CONFERENCE

1                               (In open court.)

2                THE COURTROOM DEPUTY:      All Rise.

3                Criminal cause for status conference, docket

4    16-CR-614, United States versus Dan Zhong.

5                State your appearances.

6                MR. SOLOMON:    Good morning, your Honor.       Alex

7    Solomon, Doug Pravda, Nick Moscow for the Government.            We're

8    joined by a member of the privileged team, Elizabeth

9    Macchiaverna.     And I'd note the presence in the court of DOJ

10   Officer Harry Rucker.

11               THE COURT:    Thank you.     Good morning to everyone.

12               MR. CLEARY:    Good morning, your Honor.       Robert

13   Cleary for Mr. Zhong.      Mr. Zhong is present in the courtroom

14   with an interpreter.      Also appearing with me are my

15   colleagues, Mr. Snell and Ms. Benavidez.

16               THE COURT:    Good morning to all of you.       May we have

17   please the name of the Mandarin language interpreter?

18               THE INTERPRETER:     Patsy Ong.

19               THE COURT:    Good morning, Ms. Ong.      Please

20   administer the oath to Ms. Ong.

21               COURTROOM DEPUTY:     Raise your right hand.       Do you

22   affirm you will well interpret the proceedings before the

23   Court?

24               THE INTERPRETER:     I do.

25               THE COURT:    Thank you.     Just so the parties are

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 3 of 14 PageID #: 3341
                                                                            3
                             STATUS CONFERENCE

1    aware, the two gentlemen in the jury box are two of my law

2    clerks.

3                All right, so let me just give you an update because

4    there are a number of open motion matters that are before the

5    Court.    I have a draft on the Franks motion.        I'm hoping that

6    all of this -- and again, part of that decision may be filed

7    under seal, which makes it a little bit kind of trickier to

8    maneuver.    And I also have two separate drafts on the motion

9    in limines, those were dockets 115, 116, and 117.           The Court

10   had ordered additional briefing on the diplomatic immunity

11   question and that has been received.         The Court had

12   received -- first of all, I'm going to take it a little bit in

13   reverse order.

14               Recently, just about I think last week, the defense

15   filed a motion to take Rule 15 depositions.          There is no

16   response yet from the Government.         When is the Government

17   going to have a response?

18               MR. SOLOMON:    Yes, your Honor, we were preparing a

19   response.    We were hoping to file the response two weeks after

20   the initial filing date of the motion, which I think brings us

21   to October 9.

22               THE COURT:    Yes, because the 8th is a holiday.

23               MR. SOLOMON:    Yes.

24               THE COURT:    Do you want to have time to respond to

25   the Government's answer?

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 4 of 14 PageID #: 3342
                                                                            4
                             STATUS CONFERENCE

1                MR. CLEARY:    Yes, if we could have --

2                THE COURT:    You can remain seated.

3                MR. CLEARY:    If we can have one week, your Honor.

4                THE COURT:    That's fine.     All right, so the

5    Government's response to the Rule 15 deposition motion shall

6    be due October 9.     And then defendant's reply shall be due on

7    October 16.    That's one week.

8                I just need two hard courtesy copies.         I know

9    defense has been giving us three, I feel badly about the extra

10   trees being killed.

11               MR. CLEARY:    Your Honor --

12               MR. SOLOMON:    Your Honor, sorry to interrupt, just

13   on that motion, while we were preparing our opposition papers

14   yesterday we discovered that in order to effectuate and

15   overseas Rule 15 deposition either in Hong Kong or Dubai, as

16   suggested by defense counsel, defense counsel would have to

17   work with the State Department and file a letter of rogatory

18   with the host nation where the deposition would be taking

19   place.   We understand from the Office of International Affairs

20   that that process would likely take more than a year.            We've

21   advised defense counsel of this eventuality.

22               So it's possible, I don't want to box defense

23   counsel in, it's possible they may change the scope of their

24   request to be a request for videotaped depositions.           We'll

25   communicate with Mr. Cleary and find out what the exact

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 5 of 14 PageID #: 3343
                                                                            5
                             STATUS CONFERENCE

1    request will be in response to that.

2                THE COURT:    Why would that make a difference in

3    terms of the process?      I have had -- I've dealt with these

4    motions before in other cases where we've had witnesses from

5    other countries.     In one case, for reasons peculiar to that

6    case that I'm not certain are present here, I denied the Rule

7    15 motions.    That was a completely different case.

8                But in another case, the depositions were held by

9    videotape.    I know at least one other judge of this Court who

10   also did Rule 15 depositions that way by videotape.           So I do

11   know that it is a possible alternative.

12               But if you could just clarify for me, why that would

13   make a difference in terms of the procedure?          And kind of

14   reading between the lines, does this mean that then the

15   defense would not have to file a letter of rogatory with the

16   State Department?

17               MR. SOLOMON:    So Mr. Cleary and I had a discussion

18   this morning before coming in, I'm not sure if he would be

19   required to still file a letter of rogatory, even if he wants

20   to do a videotape deposition.        I don't have complete

21   information for the Court this morning.

22               THE COURT:    Okay.

23               MR. CLEARY:    Your Honor, I do have some information

24   on that.

25               THE COURT:    Yes.

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 6 of 14 PageID #: 3344
                                                                            6
                             STATUS CONFERENCE

1                MR. CLEARY:    Just from my personal experience

2    working in another DOJ criminal case.          We were permitted to

3    take depositions in Hong Kong.        The Government did not attend

4    physically, we had them videotaped in.          So they participated

5    that way.

6                And as far as we knew, there was no additional

7    burden put on the Government, additional clearance, that had

8    to be made.    We got the depositions taken very quickly there.

9                In order to do this we are going to need the

10   cooperation of the Government.        I have raised this issue with

11   them, to try to work this out cooperatively.          I feel it's in

12   everyone's best interest to reach an agreement on location,

13   time, ground rules, et cetera, and the Government just refused

14   to agree to any depositions.        It's just not going to work

15   here, your Honor.

16               THE COURT:    Okay.   There has been a real reticence

17   on the part of the Government here.         And quite frankly, it's

18   made certainly my job a little bit more difficult in deciding

19   some of the motions in limine, for example, because the

20   Government just isn't forthcoming.         And the Government has not

21   been cooperative.

22               There is an element of fairness.        Here the defendant

23   is entitled to prepare for trial.         The defendant certainly, if

24   they want to take Rule 15 depositions and I find that they are

25   relevant and material, then they are going to be permitted to

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 7 of 14 PageID #: 3345
                                                                            7
                             STATUS CONFERENCE

1    do that.

2                That assumes, I always assume in every case, not

3    just this one but in every case, that there is going to be a

4    level of cooperation among the parties on both sides in order

5    to move the case forward.       And can I note that October, on top

6    of being a month celebrating many and recognizing many things,

7    is also Professional Civility Month in the legal profession.

8                I am expecting the Government to cooperate and work

9    this out to the best of everybody's ability, or else you know

10   what, you're going to force the Court to inject itself into

11   the process, which truly should be worked out amicably by the

12   parties.    The same way that it's generally not a good thing if

13   a judge has to inject him or herself in a deposition process

14   in the civil sphere.      It's generally not a good thing.        The

15   Court's generally expect that the parties are able to work

16   things out professionally and amicably.

17               There is always the possibility as it happened, it

18   didn't happen in my case but I know that it happened in

19   another case in the Court, where it was also necessary for the

20   judge to participate in a deposition, which was I believe done

21   by video because of certain objections that were made.            In my

22   case I addressed the objections after the fact, then the video

23   was edited according to the rulings of the Court.           There are

24   options that are available, but the process is difficult

25   enough without injecting unnecessary lack of cooperation.

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 8 of 14 PageID #: 3346
                                                                            8
                             STATUS CONFERENCE

1                Mr. Solomon.

2                MR. SOLOMON:    Yes, your Honor.        I regret that remark

3    by Mr. Cleary.     If anything, we've been extremely

4    accommodating.     We have offered to help procure visas for

5    these individuals to travel to the states.            I'm confident that

6    we'll continue our dialogue outside the courtroom to the

7    extent possible to figure something out.

8                But the Government does have serious issues with the

9    merits going forward with any Rule 15 deposition in a case

10   where the defendant's company procured the unavailability of

11   these witnesses and then --

12               THE COURT:    You need to -- that's your response.

13   Then let me see the response to the motion and give me

14   information that I can work with, and not just conclusory

15   statements.    I need some real information that I can base a

16   decision on, and not just some bald allegations.

17               MR. SOLOMON:    That's what we plan to file in our

18   opposition brief on the 9th, your Honor, and provide the Court

19   with all the necessary information to make an informed

20   decision.

21               THE COURT:    I'll take a look at the papers and

22   address that as soon as possible.

23               The Court also -- that brings me to the other matter

24   that is pending before the Court, an exparte letter from

25   defense counsel with respect to requesting to expand the scope

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 9 of 14 PageID #: 3347
                                                                            9
                             STATUS CONFERENCE

1    of the June 18 protective order to permit defense counsel to

2    show documents to certain potential witnesses in order to be

3    able to prepare them for trial.        I imagine that some of this

4    is relevant to the Rule 15 motion as well.          The letter was

5    filed exparte for defense counsel to explain the defense

6    strategy.    And I'm satisfied that there is a reasonable basis

7    for making the application in terms of a defense strategy.

8    And the documents that the defense would like to show these

9    potential witnesses fall into three different categories.

10               They are Rilan documents and e-mails from the

11   various Rilan entities, workers' travel documents, and

12   Government documents relating to the workers' visas.            I know

13   I'm short cutting everything, but in essence those are the

14   three different categories.

15               From what I can tell, from the samples that were

16   provided as exhibits, these do not appear to be victim

17   documents, as victims have been defined by the Government

18   these are additional witnesses.        So why should I not give the

19   defendant the -- grant the request that's been made by the

20   defendant?

21               MR. CLEARY:    If I may clarify on one point, a number

22   of these documents -- let me confirm this -- thank you.

23               The documents at issue, some relate to people that

24   have been designated by the Government as victims and some

25   relate to people who are not in that category.

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 10 of 14 PageID #: 3348
                                                                           10
                              STATUS CONFERENCE

1                THE COURT:    All right.    Either way, what is the

2    Government's position?

3                MR. SOLOMON:     As this is an exparte application,

4    your Honor, I believe the Court is in the best position to

5    assess the merits.      Obviously, we've made quite clear to the

6    Court and to the defense what our position is with respect to

7    the security concerns regarding certain documents.            I think

8    the Court is best positioned to assess those concerns in the

9    context of the defense application.

10               THE COURT:    As I alluded to a minute ago, the

11   Government's purported concerns over potential intimidation of

12   witnesses or whether there has already been intimidation or

13   threats made to witnesses has been conclusory.           There have

14   been no specific examples that have been given to the Court in

15   order to really enable the Court to make the determination

16   that in fact such conduct has actually been committed.

17               So I'm going to allow counsel to show these

18   documents that are being requested in examining the witnesses

19   and the June 18 protective order is expanded accordingly.

20               MR. CLEARY:    Thank you, your Honor.       Just so we have

21   the right record date for the order, it's February 22, 2017.

22               THE COURT:    I'm sorry, there was another ruling

23   later, yes.

24               So that brings us then to anything additional that

25   the parties would like to address today?

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 11 of 14 PageID #: 3349
                                                                           11
                              STATUS CONFERENCE

1                MR. SOLOMON:     Yes, your Honor.       I believe the last

2    matter outstanding is, as we informed the court            officer the

3    summer, we received search warrant returns or are receiving

4    search warrant returns pursuant to the CLOUD Act.

5                There have been two sets of warrants.          One of those

6    warrants has already gone through taint review.            We're in the

7    process of preparing production.        I informed Mr. Cleary this

8    morning there is a relatively small number of Chinese-language

9    documents, which we've already translated.            And we expect the

10   production to be relatively light.

11               As Ms. Macchiaverna will detail, there is a second

12   warrant to go through.       We're hoping the responsive materials

13   to the responsive warrant will be light in that as well.

14               THE COURT:    When will that be completed?

15               MS. MACCHIAVERNA:      The taint filter, filter review

16   of that second warrant, should be completed by October 19.

17               And just to note for the record, your Honor, we will

18   be producing the e-mails from that return that were sent to or

19   from the defendant by Monday.

20               There is one other additional piece of discovery --

21               THE COURT:    Just to be clear, the entirety of the

22   remaining discovery is expected to be to turned over to

23   defendant by when?

24               MS. MACCHIAVERNA:      The entirety of the remaining

25   discovery will be completed, the filter team will complete it

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 12 of 14 PageID #: 3350
                                                                           12
                              STATUS CONFERENCE

1    by October 19.     I anticipate that the Rule 16 review will be

2    able to proceed on a parallel track because we'll provide

3    non-privileged documents to the prosecution team on a rolling

4    basis.    I suspect it will not be completed simultaneously.

5                THE COURT:    When is the Rule 16 going to be done?

6                MR. SOLOMON:     So we will endeavor to turnover the

7    non-Chinese, the English-language documents, as soon as we

8    can.   Receiving them --

9                THE COURT:    Dates.    "As soon as we can," that's not

10   helping me.     I'm looking for dates.

11               MR. SOLOMON:     We'll endeavor to turn them over

12   within 30 days after receiving them from the privileged team,

13   that will include any translations of Chinese documents.

14               THE COURT:    So that will be by November 19.

15               MR. SOLOMON:     Correct, your Honor.

16               MR. CLEARY:    Your Honor, could we have for that

17   production to be done on a rolling basis?

18               THE COURT:    I think that's reasonable.

19               MR. CLEARY:    Thank you.

20               THE COURT:    Discovery will be done on a rolling

21   basis.

22               Anything else from the Government?

23               MR. SOLOMON:     Yes, one last thing, your Honor.        We

24   had previously discussed with the Court whether a hearing

25   would be necessary to assess the translations of certain

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 13 of 14 PageID #: 3351
                                                                           13
                              STATUS CONFERENCE

1    Chinese documents provided to the defense.          I'm happy to

2    inform the Court, I think the defense shares this view, to the

3    extent defense has provided us with errata, that errata has

4    been with respect to specific nits.         There haven't been

5    substantive disagreements, so we're confident and not need a

6    hearing.

7                MR. CLEARY:    We're in agreement.

8                THE COURT:    That's very good news.       I'm very happy

9    to hear that.

10               Anything else?

11               MR. SOLOMON:     Not from the Government.      Thank you.

12               THE COURT:    Okay.    Mr. Cleary?

13               MR. CLEARY:    Your Honor, I just had some questions

14   about trial procedure, I don't know if this is the appropriate

15   time to raise that.

16               THE COURT:    I think it's premature at this point in

17   time.    We'll have additional conferences before that.

18               I think if there is nothing else, I think it might

19   be a good idea -- I'm expected to start a three-week trial

20   October 15, but it might be a good idea to put this down for

21   an additional status conference, if the parties are available

22   November 13.

23               MR. CLEARY:    Fine with the defense.

24               THE COURT:    At 11, if that's good with everybody.

25               MR. SOLOMON:     One moment, your Honor.

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
 Case 1:16-cr-00614-AMD Document 158 Filed 10/17/18 Page 14 of 14 PageID #: 3352
                                                                           14
                              STATUS CONFERENCE

1                THE COURT:    Of course.

2                MR. SOLOMON:     So I understand Ms. Macchiaverna will

3    be on trial that date.

4                THE COURT:    Is there anybody else?       Are you the only

5    person on the filter team?

6                MR. SOLOMON:     There is one other person.

7                THE COURT:    Can that person appear instead?

8                MR. SOLOMON:     We'll arrange for that person to

9    appear instead.     I understand Mr. Pravda will be on trial with

10   her, if you'll excuse his absence.

11               THE COURT:    That's fine.     Let's make that

12   November 13 at 11:00 a.m.

13               Any objection to the entry of the order of

14   excludable delay until then?

15               MR. CLEARY:    No objection.

16               THE COURT:    It's entered on consent.       Also in the

17   interest of justice in light of what we discussed here today.

18               I am very hopeful, as I said, already a number of

19   the drafts are done, and I'm hopeful that long before the

20   November date you will have a decision on the motions, the

21   written decisions on those motions.         Thank you all very much.

22                       *    *    *    *    *
     I certify that the foregoing is a correct transcript from the
23   record of proceedings in the above-entitled matter.

24   Rivka Teich, CSR RPR RMR FCRR
     Official Court Reporter
25   Eastern District of New York

                        Rivka Teich CSR, RPR, RMR FCRR
                            Official Court Reporter
